       Case 1:20-cv-00041-SPB Document 6 Filed 04/15/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


RONALD SATISH EMRIT,                                )
    Plaintiff                                       )
                                                    )
vs.                                                 )      C.A.No. 1:20-CV-41
                                                    )
FEDERAL BUREAU OF INVESTIGATION,                    )      District Judge Baxter
    Defendant.                                      )



                                          ORDER

        AND NOW, this 15th day of April 2020;

        IT IS HEREBY ORDERED that Plaintiff’s motion for leave to proceed in forma pauperis

[ECF No. 1] is GRANTED. The Clerk of Court is directed to file the proposed original

complaint [ECF No. 1-1].

        IT IS FURTHER ORDERED that this case is dismissed due to Plaintiff’s failure to state

a claim upon which relief may be granted. Such dismissal is with prejudice. The Clerk is directed

to close this case.




                                                        /s/ Susan Paradise Baxter
                                                        SUSAN PARADISE BAXTER
                                                        United States District Judge




                                                1
